Exhibit 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form SB2 of Harvard Holdings International Inc of the use of GranTech Aviation Inc, report dated November 15, 2007 on our audit of the financial statements of GranTech Aviation Inc as of the nine months ended September 30, 2007 and the years ended December 31, 2006 and 2005, and the related statements of operations, stockholders’ equity and cash flows for the nine months ended September 30, 2007 and the years ended December 31, 2006 and 2005, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada November 26, 2007
